Examiner’s Amendment Authorized Via E-mail
1.	As shown by the attached e-mail correspondence with applicant’s representative on February 1, 2022 examiner obtained authorization to enter via an examiner’s amendment the following claim amendments:
Claims
1. (currently amended) A touch sensing device for fitting a drawing line, the touch sensing device comprising:
	a touch coordinate calculation unit configured to calculate touch coordinates for touch inputs that occurred on a touch screen panel;
	a reference coordinate setting unit configured to set one reference coordinate for each predetermined sample section on a basis of spaced apart positions at which the touch coordinates are generated; and
	a touch coordinate correction unit configured to generate touch output- coordinates for the touch coordinates corresponding to the spaced apart positions by smoothing each of the touch coordinates positioned in a corresponding sample section on [[the]]a basis of the reference coordinate set for the corresponding sample section,
	wherein the touch coordinate correction unit is configured to generate each of the touch output-coordinates corresponding to the spaced apart positions by summing a value obtained by multiplying the reference coordinate by a first weight and a value obtained by multiplying a corresponding one of the touch coordinates by a second weight.

2. (currently amended) The touch sensing device of claim 1, wherein a length of the predetermined sample section is set to be in a range of 0.44 mm to 0.48 mm.

3. (cancelled)

4. (previously presented) The touch sensing device of claim 1, wherein the touch coordinate correction unit determines the first weight as a value that is inversely proportional to a degree of touch latency of the drawing line within a range in which a sum of the first weight and the second weight is equal to one.

5. (previously presented) The touch sensing device of claim 1, wherein: the reference coordinate setting unit sets a touch coordinate positioned at a first point as a first reference coordinate and sets a touch coordinate positioned at a second point, which is spaced apart from the first reference coordinate by a first sample section, as a second reference coordinate; and
	the touch coordinate correction unit generates first touch output-coordinates by smoothing each of first touch coordinates positioned in the first sample section on a basis of the first reference coordinate and generates second touch output-coordinates by smoothing each of second touch coordinates, which are positioned in a second sample section that starts from the second reference coordinate, on a basis of the second reference coordinate.

6. (original) The touch sensing device of claim 1, wherein the reference coordinate and the touch output-coordinates are output on a display panel including the touch screen 

7. (original) The touch sensing device of claim 1, further comprising a touch output-coordinate transmission unit configured to transmit the reference coordinate and the touch output-coordinates to a host system.

8. (currently amended) A touch sensing method for fitting a drawing line, the method comprising:
	setting a touch coordinate positioned at a first point on a touch screen panel as a first reference coordinate; and
	generating first touch output-coordinates for first touch coordinates corresponding to spaced apart touch inputs by smoothing each of the first touch coordinates, which are positioned in a first sample section that starts from the first reference coordinate on the touch screen panel, on a basis of the first reference coordinate,
	wherein, in the generating of the first touch output-coordinates, each of the first touch output-coordinates corresponding to the spaced apart positions is generated by summing a value obtained by multiplying the first reference coordinate by a first weight and a value obtained by multiplying a corresponding one of 

9. (original) The touch sensing method of claim 8, wherein a length of the first sample section is set to be in a range of 0.44 mm to 0.48 mm.

10. (cancelled)

11. (previously presented) The touch sensing method of claim 8, wherein the first weight is determined as a value that is inversely proportional to a degree of touch latency of the drawing line within a range in which a sum of the first weight and the second weight is equal to one.

12. (original) The touch sensing method of claim 8, further comprising displaying a drawing line by outputting the first reference coordinate and the first touch output-coordinates on a display panel including the touch screen panel according to a generation order.

13. (previously presented) The touch sensing method of claim 8, further comprising:
	setting a touch coordinate, which is positioned at a second point spaced apart from the first reference coordinate by the first sample section, as a second reference coordinate; and
	generating second touch output-coordinates for second touch coordinates by smoothing each of the second touch coordinates, which are positioned in a second sample section that starts from the second reference coordinate on the touch screen panel, on a basis of the second reference coordinate.

14. (original) The touch sensing method of claim 13, further comprising displaying a 
Claim Interpretation – 35 USC § 112(f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Touch Coordinate Calculation Unit Configured to Calculate
Touch Coordinates For Touch Inputs

For the limitations touch coordinate calculation unit configured to calculate touch coordinates for touch inputs the identified means in applicant’s specification is a microcontroller unit (MCU); and the equivalents per MPEP Section 2181 (See applicant’s FIG. 4, reference number 430; para [0079]).
Reference Coordinate Setting Unit Configured To Set
One Reference Coordinate For Each Predetermined Sample Section

For the limitations reference coordinate setting unit configured to set one reference coordinate for each predetermined sample section the identified means in applicant’s specification is a microcontroller unit (MCU); and the equivalents per MPEP Section 2181 (See applicant’s FIG. 4, reference number 435; para [0079]).
Touch Coordinate Correction Unit Configured To Generate
Touch Output-Coordinates For The Touch Coordinates 

For the limitations touch coordinate correction unit configured to generate touch output-coordinates for the touch coordinates the identified means in applicant’s specification is a microcontroller unit (MCU); and the equivalents per MPEP Section 2181 (See applicant’s FIG. 4, reference number 440; para [0079]).

Touch Output-Coordinate Transmission Unit Configured To Transmit The Reference Coordinate And The Touch Output-Coordinates To A Host System

For the limitations touch output-coordinate transmission unit configured to transmit the reference coordinate and the touch output-coordinates to a host system the identified means in applicant’s specification is a read-out IC (ROIC); and the equivalents per MPEP Section 2181 (See applicant’s FIG. 4, reference number 450; para [0058]).
Claims Allowed
4.	Claims 1-2, 4-9 and 11-14 are allowed.

Reasons for Allowance

5.	The following is examiner’s statement of reasons for allowance: the claimed 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “generate each of the touch output-coordinates(FIG. 5: P1-P4) corresponding to the spaced apart positions by summing a value obtained by multiplying the reference coordinate(R1) by a first weight(¶¶0072-0075)”, with all other limitations as claimed.
	The closest prior art, Korea Patent No. 102063347 B1 to Hwang, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 1, Hwang discloses a touch sensing device (FIG. 1; p 8, especially – “FIG. 1 is a view showing a touch sensing system”) for fitting a drawing line (p 9, especially – “the touch sensing system…has a feature of a smoothing filter that compensates coordinate information of a touch input”; and p 13, especially – “The touch screen driving circuit analyzes the coordinates of the touch input position to determine an angle change of the touch input line…and adaptively adjusts coefficients of the smoothing filter 40 according to the change”), the touch sensing device (FIG. 1; p 8, especially – “FIG. 1 is a view showing a touch sensing system”) comprising:
	a touch coordinate calculation unit, which is being interpreted as a microcontroller unit (MCU); and the equivalents (See applicant’s FIG. 4, reference number 430; para [0079])(36)(FIG. 1; p 13, especially – “The touch screen driving circuit includes…a coordinate calculator 36…The touch screen driving circuit calculates the coordinates of the touch input position”; and p 15, especially – “The coordinate calculator 36 may be implemented as a micro controller (MCU).  In addition, the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit 36 may be integrated in the MCU”) configured to calculate touch coordinates(Xn-1, Yn-1; Xn, Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)” – touch coordinate may refer to the X coordinate or the Y coordinate of a touch input) for touch inputs that occurred on a touch screen panel (TSP)(FIG. 1; p 10, especially – “the touch sensing system…includes a touch screen TSP in which touch sensors are arranged”; p 15, especially – “The coordinate calculator 36 executes a preset touch algorithm and compares the raw data received from the Rx driver circuit 34…The touch raw data above the threshold is determined as touch data obtained from touch sensors in which a touch input is generated”);
	a reference coordinate setting unit, which is being interpreted as a microcontroller unit (MCU); and the equivalents (See applicant’s FIG. 4, reference number 435; para [0079])(40)(FIG. 1; p 15, especially – “the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit 36 may be integrated in the MCU”; p 18, especially – “The smoothing filter 40…includes a first  configured to set one reference coordinate(Xn-1 and/or Yn-1 for a past touch input; Xn and/or Yn for a current touch input)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”) for each predetermined sample section(Xn-1 & Yn-1 is one sample section; Xn & Yn is another sample section)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”) on a basis of spaced apart positions at which the touch coordinates(Xn-1 & Yn-1; Xn & Yn)(FIG. 10; p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”; p 20 last ¶ to p 21, 1st ¶ – the past and current coordinates each include an X coordinate and a Y coordinate.) are generated (FIG. 1: 40; p 15, especially – “the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit 36 may be integrated in the MCU”; p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”; p 20 last ¶ to p 21, 1st ¶ – for each of the touch inputs, a reference coordinate (e.g., Xn-1 and/or Yn-1 for a first sample section, and Xn and/or Yn for a second sample section) is set into Equations 1 and/or 2.); and
	a touch coordinate correction unit, which is being interpreted as a microcontroller unit (MCU); and the equivalents (See applicant’s FIG. 4, reference number 440; para [0079])(40, 42)(FIG. 1; p 15, especially – “The coordinate calculator 36 may be implemented as a micro controller (MCU).  In addition, the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit  configured to generate touch output-coordinates(X’n, Y’n)(p 19, especially – “x’n, y’n are the compensation coordinates of the current coordinates output from the smoothing filter 40”) for the touch coordinates(Xn-1, Yn-1; Xn, Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)” – the past and current coordinates each include an X coordinate and a Y coordinate.) corresponding to the spaced apart positions by smoothing each of the touch coordinates(Xn-1, Yn-1; Xn, Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”; p 20 last ¶ to p 21, 1st ¶ – the past and current coordinates each include an X coordinate and a Y coordinate.) positioned in a corresponding sample section(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”) on a basis of the reference coordinate set(Xn-1 and/or Yn-1 for a past touch input; Xn and/or Yn for a current touch input) for the corresponding sample section (Xn-1 & Yn-1 is one sample section; Xn & Yn is another sample section)(FIG. 1: 40; p 15, especially – “the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit 36 may be ,
	wherein the touch coordinate correction unit, which is being interpreted as a microcontroller unit (MCU); and the equivalents (See applicant’s FIG. 4, reference number 440; para [0079])(40, 42)(FIG. 1; p 15, especially – “The coordinate calculator 36 may be implemented as a micro controller (MCU).  In addition, the smoothing filter 40 and the smoothing filter control unit 42 together with the coordinate calculating unit 36 may be integrated in the MCU”; p 18, especially – “The smoothing filter controller 42 analyzes the angle of the touch input line, the drawing speed of the touch input, the touch area, and the like to vary a coefficient for determining the weight of the past and current coordinates of the smoothing filter… The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn,  is configured to generate one of the touch output-coordinates(X’n, Y’n)(p 19, especially – “x’n, y’n are the compensation coordinates of the current coordinates output from the smoothing filter 40”) corresponding to the spaced apart positions by summing a value obtained by multiplying the reference coordinate(one of Xn-1, Xn, or one of Yn-1 and Yn)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”; p 20 last ¶ to p 21, 1st ¶ – for each of the touch inputs, a reference coordinate (e.g., Xn-1 and/or Yn-1 for a first sample section, and Xn and/or Yn for a second sample section) is set into Equations 1 and/or 2.) by a first weight (α or β)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”) and (each of the touch output-coordinates corresponding to the spaced apart positions by summing a value obtained by) a value obtained by multiplying a corresponding one of the touch coordinates (the other of one of Xn-1 and Xn or Yn-1 and Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)” – the past and current coordinates each include an X coordinate and a Y coordinate.) by a second weight (the other of α or β)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a st ¶).
	Hwang does not teach using the same reference coordinate multiplied by the first weight to determine each of the touch-output coordinates, because determining each subsequently touch output-coordinate uses the immediately prior touch output-coordinate as a reference coordinate(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”; p 20 last ¶ to p 21, 1st ¶ – for each of the touch inputs, a reference coordinate (e.g., Xn-1 and/or Yn-1 for a first sample section, and Xn and/or Yn for a second sample section) is set into Equations 1 and/or 2.).  Thus, Hwang does not disclose generate each of the touch output-coordinates corresponding to the spaced apart positions by summing a value obtained by multiplying the reference coordinate by a first weight, with all other limitations as claimed.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 8 identifies the distinct features: “each of the first touch output-coordinates(FIG. 5: P1-P4) corresponding to the spaced apart positions is generated by summing a value obtained by multiplying the reference coordinate(R1) by a first weight(¶¶0072-0075)”, with all other limitations as claimed.
	The closest prior art, Korea Patent No. 102063347 B1 to Hwang, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 8, Hwang discloses a touch sensing method for fitting a drawing line (FIG. 1; p 9, especially – “the touch sensing system…has a feature of a smoothing filter that compensates coordinate information of a touch input”; and p 13, especially – “The touch screen driving circuit analyzes the coordinates of the touch input position to determine an angle change of the touch input line…and adaptively adjusts coefficients of the smoothing filter 40 according to the change”), the method (FIG. 1; p 9, especially – “the touch sensing system…has a feature of a smoothing filter that compensates coordinate information of a touch input”; and p 13, especially – “The touch screen driving circuit analyzes the coordinates of the touch input position to determine an angle change of the touch input line…and adaptively adjusts coefficients of the smoothing filter 40 according to the change”) comprising:
	setting a touch coordinate(Xn and/or Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”) positioned at a first point(current touch point) on a touch screen panel(TSP)(FIG. 1; p 10, especially – “the touch sensing system…includes a touch screen TSP in which touch sensors are arranged”; p 15, especially – “The coordinate calculator 36 executes a preset touch algorithm and compares the raw data received from the Rx driver circuit 34…The touch raw data  as a first reference coordinate(Xn and/or Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”); and
	generating first touch output-coordinates(X’n, Y’n)(p 19, especially – “x’n, y’n are the compensation coordinates of the current coordinates output from the smoothing filter 40”) for first touch coordinates(Xn and Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”) corresponding to spaced apart touch inputs by smoothing each of the first touch coordinates(Xn and Yn)(p 18, especially – “The smoothing filter controller 42 analyzes the angle of the touch input line, the drawing speed of the touch input, the touch area, and the like to vary a coefficient for determining the weight of the past and current coordinates of the smoothing filter… The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…The smoothing filter controller 42 may vary the first coefficient α and the second coefficient β under the condition that the sum of the first coefficient α and the second coefficient β is always one… x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”; p 20 last ¶ to p 21, 1st ¶), which are positioned in a first sample section(Xn and Yn {corresponding to F(n-1) in FIG. 10} to Xn+1 and Yn+1 {corresponding to F(n-2) in FIG. 10} the point shown as F(n-2) in FIG. 10)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)”; pp 19-20, especially – “the touch sensing system calculates coordinates for each of the touch input positions…F(n-1)…F(n-2)”) that starts from the first reference coordinate(Xn and Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)” – first sample section starts  on the touch screen panel (TSP)(FIG. 1; p 10, especially – “the touch sensing system…includes a touch screen TSP in which touch sensors are arranged”; p 15, especially – “The coordinate calculator 36 executes a preset touch algorithm and compares the raw data received from the Rx driver circuit 34…The touch raw data above the threshold is determined as touch data obtained from touch sensors in which a touch input is generated”), on a basis of the first reference coordinate (Xn and/or Yn)(p 18, especially – “The smoothing filter controller 42 analyzes the angle of the touch input line, the drawing speed of the touch input, the touch area, and the like to vary a coefficient for determining the weight of the past and current coordinates of the smoothing filter… The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…The smoothing filter controller 42 may vary the first coefficient α and the second coefficient β under the condition that the sum of the first coefficient α and the second coefficient β is always one… x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”),
	wherein, in the generating of the first touch output-coordinates(X’n, Y’n)(p 19, especially – “x’n, y’n are the compensation coordinates of the current coordinates output from the smoothing filter 40”), one of the first touch output-coordinates (X’n, Y’n)(p 19, especially – “x’n, y’n are the compensation coordinates of the current coordinates output from the smoothing filter 40”) corresponding to the spaced apart positions is generated by summing a value obtained by multiplying the first reference coordinate(one of Xn-1, Xn, or one of Yn-1 and Yn)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = st ¶ – for each of the touch inputs, a reference coordinate (e.g., Xn-1 and/or Yn-1 for a first sample section, and Xn and/or Yn for a second sample section) is set into Equations 1 and/or 2.) by a first weight(α or β)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”) and (each of the touch output-coordinates corresponding to the spaced apart positions by summing a value obtained by) a value obtained by multiplying a corresponding one of the first touch coordinates(the other of one of Xn-1 and Xn or Yn-1 and Yn)(p 18, especially – “past coordinate (Xn-1,Yn-1) and a current coordinate (Xn, Yn)” – the past and current coordinates each include an X coordinate and a Y coordinate.) by a second weight (the other of α or β)(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn” ; p 20 last ¶ to p 21, 1st ¶).
Hwang does not teach using the same reference coordinate multiplied by the first weight to determine each of the output-touch coordinates.  Hwang does not teach using the same reference coordinate multiplied by the first weight to determine each of the touch-output coordinates, because determining each subsequently touch output-coordinate uses the immediately prior touch output-coordinate as a reference coordinate(p 18, especially – “The smoothing filter 40…includes a first coefficient α multiplied by a past coordinate (Xn-1, Yn-1) and a current coordinate (Xn, Yn) as shown in Equations 1 and 2 below…x’n = αXn-1 + βXn…y’n = αYn-1 + βYn”; p 20 last ¶ to p st ¶ – for each of the touch inputs, a reference coordinate (e.g., Xn-1 and/or Yn-1 for a first sample section, and Xn and/or Yn for a second sample section) is set into Equations 1 and/or 2.).  Thus, Hwang does not disclose each of the first touch output-coordinates corresponding to the spaced apart positions is generated by summing a value obtained by multiplying the reference coordinate by a first weight, with all other limitations as claimed.
Other Relevant Prior Art
6.	Other relevant prior art includes:
Korea Patent Pub. No. 101992849 B1 to Hwang et al. discloses much the same as Korea Patent No. 102063347 B1 to Hwang (see e.g., p 8’s formulas for x and y touch coordinates shown below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692